Name: Council Regulation (EEC) No 4048/88 of 19 December 1988 on the grant of financial support to transport infrastructure projects
 Type: Regulation
 Subject Matter: transport policy
 Date Published: nan

 Official Journal of the European Communities No L 356/524. 12. 88 COUNCIL REGULATION (EEC) No 4048/88 of 19 December 1988 on the grant of financial support to transport infrastructure projects THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas, on 22 December 1986, the Council adopted under Regulation (EEC) No 4059/86 (3), objectives and criteria of a Community policy on transport infra ­ structure ; Whereas the appropriations entered for that purpose in the 1988 and 1989 budgets shall be subject to the adoption of this Regulation ; Whereas the ceilings for Community financial support for each project of this Regulation should be fixed by the Commission ; Whereas the European Council, at its meeting in Rhodes on 2 and 3 December 1988, asked the Council to adopt, before the end of the year, measures within the limits of the appropriations earmarked in the budget for the support of transport infrastructure projects ; Whereas the grant of support for transport infrastructure projects under the 1988 and 1989 budgets is without prejudice to the action that will be . taken on the Commission proposals aimed at developing a Community policy on transport infrastructures,  Bologna-Ancona-Bari Project 3 : Application of new technologies in road traffic management RDS-TMC information system in the Rhone Valley Project 4 : Improvement of routes to the Iberian peninsula Sections of the RN 20 :  Foix detour  Saverdun  St. J. de Verges N1 -Madrid-Burgos, section Manoteras-Continents M40, SE Madrid feeder Madrid-Saragossa-Barcelona-French border Northern Line : Lisbon-Porto and connection to Vilar Formoso Lisbon-Evora-Elvas (Madrid) Project 5 : Improvement of infrastructure associated with the Channel tunnel A 20/M 20  sections :  Folkestone-Dover  Maidstone-Ashford RN28  secation Abbeville-Rouen section E40  French frontier-Veurne Project 6 : High-speed railway line, London-Paris-Brussels ­ Amsterdam-Cologne London-Folkestone Brussels-Aachen Project 7 : Improvement of the North-South transit route in Ireland Dublin ring road  Northern cross route Project 8 : Scanlink Ringsted-Odense electrification Project 9 : Modernization of transit routes to Greece Evzoni-Athens-Corinth motorway, sections :  Elefsina-Corinth  Malakassa-Inofita Thessalonika-Idomeni line Project 10 : International links in frontier regions Boxmeer-Venlo-Germany motorway Luxembourg eastern ring road Project 1 1 : Transalpine routes to Italy Brenner line  second track for Verona-Bologna line HAS ADOPTED THIS REGULATION : Article 1 Within the limit of the appropriations entered in the 1988 and 1989 budgets, and in accordance with the conditions set out in Articles 2 and 3, the Community shall provide financial support for transport infrastructure projects by contributing to the cost of the following projects : Project 1 : Studies and preparatory work Project 2 : Combined transport network UK-Benelux-Modano route Modano-Turin-Bari route sections :  Modano-Turin (') Opinion delivered on 16 December 1988 (not yet published in the Official Journal). (2) Opinion delivered on 14 December 1988 (not yet published in the Official Journal). (3) OJ No L 378, 31 . 12. 1986, p. 24. No L 356/6 Official Journal of the European Communities 24. 12. 88 Article 2 1 . The financial support granted under this Regulation to the ' projects chosen in accordance therewith may not exceed 25 % of the total cost of «ach project or of the particular stage of the projects to be supported. The support may be increased to not more than 50 % in the case of studies carried out preparatory to construction work. 2. Contributions from all Community budget sources shall not normally exceed 50 % of the total cost of the project of that part of the project that is assisted, save where Community provisions stipulate higher rates. 3 . An advance payment of no mote than 40 % of the Community contribution may be provided to accelerate the execution of projects. 4. The amount of Community financial contributions to the projects referred to in Article 1 shall be decided on by the Commission in agreement with the Member States involved. regulations or administrative provisions, and without prejudice to Article 206a ( 1 ) of the Treaty or to any inspection arranged on the basis of Article 209 (c) of the Treaty, on-the-spot checks or inquiries in respect of projects receiving financial support shall be carried out by the competent authorities of the Member State concerned and by representatives of the Commission, or other persons authorized for the purpose by the latter. The Commission deadlines for the performance of checks or inquiries and inform the Member State in advance in order to receive all necessary assistance. 3. The purpose of these on-the-spot checks or inquiries referred to in paragraph 2 is to ascertain : (a) the conformity of administrative practices with Community rules ; (b) the existence of supporting documents and whether they correspond to the projects receiving financial support ; (c) the conditions under which operations are executed and checked ; (d) the conformity of the projects carried out with the conditions subject to which financial support was granted. 4. The Commission may suspend payment of the financial contribution in respect of an operation if a check reveals irregularities, or a substantial change in the nature or conditions of the project for which the Commission's approval has not been sought. Article 3 1 . Where a project which has received financial support has not been carried out as planned, or where the conditions imposed by the provisions governing the measure are not fulfilled, the financial support may be reduced or cancelled by a decision adopted by the Commission . Any sum paid incorrectly shall be repaid to the Community by the beneficiary within 12 months of the date of notification of such decision . 2. Without prejudice to checks carried out by the Member States in accordance with national laws, Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1988 . For the Council The President Th. PANGALOS